—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Hepner, J.), dated January 3, 2001, which, upon a fact-finding order of the same court, dated October 27, 2000, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of sexual abuse in the first degree and sexual abuse in the second degree, adjudged him to be a juvenile delinquent and, inter alia, placed him with the New York State Office of Children and Family Services for a period of 18 months. The appeal brings up for review the fact-finding order dated October 27, 2000.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency, we find that it was legally sufficient to support the determination made in the fact-finding order (see Matter of Stafford B., 187 AD2d 649; cf People v Contes, 60 NY2d 620). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (cf People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (cf People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the findings of fact *502were not against the weight of the evidence (cf. CPL 470.15 [5]). Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.